The question requiring decision, in this cause, is whether plaintiffs proved a prima facie case of actionable negligence against defendant. Did the learned trial judge err in entering a judgment, based on a directed verdict, in favor of defendant? We think so.
Plaintiff Jennie M. Christine was a pedestrian who, on June 20th, 1935, about four-thirty P.M., fell over a bag of salt lying on the sidewalk in front of premises leased by defendant grocery company and situate at 466 Central avenue, in East Orange, New Jersey. The proofs disclose that she had been shopping; that immediately prior to the accident, she had come from a novelty shop just to the east of defendant's store; that, while walking in front of defendant's premises, she turned her head to look for an approaching bus to take her to her home, and that while so looking, she fell over a one hundred-pound bag of salt which she had not seen before, and which was lying about three or four feet from, and at right angles to, the curb, immediately in *Page 151 
front of defendant's premises. Plaintiff was rather seriously injured and was taken to defendant's store. While she was in the store a Mr. Connolly, the manager thereof, ordered the bag to be taken from the sidewalk. This order was apparently obeyed and the bag was removed. Some months later, in October, 1935, the plaintiff was talking with Mr. Connolly, who, in addition to being the manager of the store was also her neighbor, and the latter said that the accident was "just one of those things and it [bag of salt] had lain there too long." This testimony was admitted over defendant's objection. It was inadmissible. Clearly, it was no part of the res gestae, and there is nothing in the record to indicate that in so speaking Connolly had the authority to bind defendant. Thompson v. Giant Tiger Corp.,118 N.J.L. 10; 189 Atl. Rep 649 (Court of Errors andAppeals, 1937). But no point is made on this score. Following evidence as to injuries the plaintiffs rested. Defendant offered no proofs but moved for a directed verdict on the grounds (1) that there was no testimony of a nuisance created or maintained by the defendant, and (2) that there was also no evidence as to any negligence on the part of the defendant. The trial judge granted the motion upon the grounds urged. A judgment of nonsuit was entered — apparently by error. By order of the court, consented to by the respective parties, this judgment was corrected to read "no cause for action." Appeal to this court from the judgment as corrected was then instituted by the plaintiffs. The sole ground argued is that the trial court erred in not submitting the case to the jury.
It is well settled that, in passing upon a motion for a directed verdict, the evidence will not be weighed. All of the evidence which supports the claim of the party against whom the motion is made must be accepted as true, and he is entitled to the benefit of all legitimate inferences which may be drawn therefrom. And where fair minded men might honestly differ as to the conclusions to be drawn from facts, whether controverted or uncontroverted, the question at issue should be submitted to the jury. Repasky v. Novich, 113 N.J.L. 126;172 Atl. Rep. 374; Shields v. Yellow Cab, *Page 152 Inc., 113 N.J.L. 479, 483; 174 Atl. Rep. 567; Israel v.Travelers Insurance Co., 116 N.J.L. 154; 182 Atl. Rep. 840.Cf. Goldin v. Universal Indemnity Insurance Co., 117 N.J.L. 192;  187 Atl. Rep. 194 (involving a nonsuit). Did the learned trial judge, by directing a verdict for the defendant under the circumstances here exhibited, violate this principle? We think so.
It is, of course, a firmly imbedded principle in our jurisprudence that any obstruction unnecessarily incommoding or impeding the lawful use of a street by the public is a nuisance for which, upon the happening of an accident as a result thereof, the creator of the nuisance must respond in damages. Durant v.Palmer, 29 N.J.L. 544, 547; Houston v. Traphagen,47 Id. 23; Weller v. McCormick, 52 Id. 470;19 Atl. Rep. 1101; Meyers v. Birch, 59 N.J.L. 238; 36 Atl. Rep. 95;Sutphen v. Hedden, 67 N.J.L. 324; 51 Atl. Rep. 721;Braelow v. Klein, 100 N.J.L. 156; 125 Atl. Rep. 103;Handlon v. Copestone Temple Association, 106 N.J.L. 362;150 Atl. Rep. 356; Garvey v. Public Service, c.,Transport, 115 N.J.L. 280, 284; 179 Atl. Rep. 33; Hallett
v. Wm. Eisenberg  Sons, Inc., 116 N.J.L. 201, 206;183 Atl. Rep. 143; Wasilewski v. McGuire Art Shop, 117 N.J.L. 264,266; 187 Atl. Rep. 530. And, moreover, no one is required to be on constant guard and vigil to find such obstructions. Everyone has the right to rely on the fact that the sidewalk will be free from unnecessary impediments. Durant v. Palmer, supra;Houston v. Traphagen, supra. Cf. Mathele v. United StatesExpress Co., 86 N.J.L. 586; 92 Atl. Rep. 399 (Court ofErrors and Appeals); Nerney v. Stanley-Fabian Corp.,106 N.J.L. 317; 150 Atl. Rep. 370 (Court of Errors andAppeals). There can be no doubt but that the bag of salt on the sidewalk was an unnecessary obstruction. Defendant urges, however, even assuming this to be so, there was a complete dearth of evidence charging it with any wrongdoing in the premises. True there is no direct evidence. There is evidence, however, that defendant operated a grocery store, and that a one hundred-pound bag of salt lay on the sidewalk in front of that store. Is it not a proper deducible *Page 153 
inference therefrom that the salt, especially in so large a quantity, belonged to the defendant? While the mere presence of the bag of salt is by no means proof of its ownership, yet it might be inferred by reasonable minds that, under all the circumstances, it belonged to those before whose premises it lay. This inference, moreover, is strengthened by the proved fact that defendant's agent caused the bag to be removed immediately after the accident. Here again, though this incident in itself may not be proof of the fact of ownership, nevertheless, reasonable minds might well infer therefrom that defendant had the power to control the bag of salt, and the resultant right to have had it removed at any time.
Assuming this to be so, it is further urged, still another element must be shown — that of notice, actual or constructive, to the defendant of the existence of the obstruction.Schnatterer v. Bamberger  Co., 81 N.J.L. 558;79 Atl. Rep. 324 (Court of Errors and Appeals); Bodine v. TheGoerke Co., 102 N.J.L. 642; 133 Atl. Rep. 295 (Court ofErrors and Appeals). Did the defendant have such notice? Here again we think that, under all the circumstances disclosed and all proper inferences to be drawn therefrom, a jury question was present.
Defendant rests heavily on the case of Healy v. Sayre,113 N.J.L. 308; 174 Atl. Rep. 534. That case is without present application for there the evidence was clear that an independent contractor and not the defendant, or his agent, created the nuisance. In the case at bar it is inferable that defendant or its agent and not an independent contractor was the creator. Cf.Savarese v. Fleckenstein, 111 N.J.L. 574;168 Atl. Rep. 450; affirmed, 114 N.J.L. 275; 176 Atl. Rep. 332.
Nor is the case of Bader v. Great Atlantic and Pacific TeaCo., 112 N.J.L. 241; 169 Atl. Rep. 687, applicable. In that case defendant offered proof which conclusively rebutted not only the inferences but also direct evidence concerning lack of due care. No such proofs were offered by defendant in this case, and the injury here is based both on the presence of a nuisance and the lack of due care, but not wholly upon *Page 154 
the latter. Cf. Coyne v. Mutual Grocery Co., Inc.,116 N.J.L. 36; 181 Atl. Rep. 314 (Supreme Court).
Thus we conclude, on the record before us, that plaintiffs did prove a prima facie case of actionable negligence against defendant, and that it was, therefore, error to direct a verdict.
Judgment is reversed, and a venire de novo awarded.